habeas corpus filed in the district court in the first instance.' NRS

                           34.724(2)(c). Accordingly, we

                                        ORDER the petition DENIED.




                                                                                        J.



                                                                                        J.
                                                            Saitta


                           cc:   Jorge Torres, Jr.
                                 Attorney General/Carson City




                                 1 We express no opinion as to whether petitioner could meet the
                           procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A    4410,,

   7.7.
     114              ,7                     WOIM          traTIMMY:41
                                                                     :'   _   -